Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered November 8, 2000, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Knipel, J.), of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record supports the hearing court’s determination that certain of his statements to the police after he was read his Miranda rights (see Miranda v Arizona, 384 US 436 [1966]) were voluntary (see People v Williams, 62 NY2d 285 [1984]; People v Rivera, 295 AD2d 455 [2002]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Ritter, J.P., S. Miller, Luciano and H. Miller, JJ., concur.